Citation Nr: 1718548	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  13-14 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for an acquired psychiatric disorder.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel
INTRODUCTION

The Veteran had active service from March 1969 to February 1971.  The Veteran died in February 2017 and the appellant is his surviving spouse.

Within a year of his death, the Veteran's surviving spouse filed a request with the RO to be substituted as the appellant.  The RO granted the appellant's request to be substituted (under 38 U.S.C.A. § 5121A) in the Veteran's appeal and informed her of the decision by a letter dated in April 2017.  Accordingly, the appellant has been substituted as the claimant for the purposes of the service connection issues on appeal.  In this regard, the appellant's own claim for accrued benefits (under 38 U.S.C.A. § 5121), which was filed in February 2017, is rendered moot by the appellant's substitution as the claimant for the issues on appeal.  While substitution under 38 U.S.C.A. § 5121A is a form of accrued benefits claim, it is potentially more favorable to the appellant because it allows her to continue to submit evidence in support of the appealed issues, whereas the evidence in an accrued benefits claim under 38 U.S.C.A. § 5121 is limited to evidence in the claims file as of the date of a veteran's death.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2011 rating decision of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

In April 2015, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is within the record before the Board.  The Veteran's claims were remanded for additional evidentiary development in June 2015.  

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  The Veteran did not have a hearing loss disability as defined by VA regulation during the pendency of this claim.

2.  Tinnitus is shown to be as likely as not etiologically related to the Veteran's active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral hearing loss disability have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2016).

2.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
I.  Duties to Notify and Assist 

The record reflects that the Veteran was provided all required notice in the letter sent in February 2011, prior to the September 2011 initial adjudication of the claims decided herein.  

Further, the record reflects that all necessary assistance has been provided to the Veteran.  In this regard, VA has obtained the Veteran's service treatment records (STRs), post-service VA outpatient treatment records and Social Security Administration (SSA) records, and afforded the Veteran the opportunity to undergo VA audiological examination twice during the pendency of the appeal.  The adequacy of these examinations was compromised by the Veteran's inconsistent responses, which is discussed in greater detail in the decision, below.  At this juncture, considering the unfortunate recent passing of the Veteran, additional examination to determine the presence of a hearing loss disability is impossible.  Therefore, the Board finds no reason to again remand the claims decided herein.  

The appellant has not identified any outstanding evidence that could be obtained to substantiate the claims for service connection for bilateral hearing loss or tinnitus.  The Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of these claims.

II.  Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests organic disease of the nervous system, such as sensorineural hearing loss or tinnitus, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

III.  Factual Background and Analysis

A.  Bilateral Hearing Loss

The Veteran filed a claim for entitlement to service connection for bilateral hearing loss in October 2010, at which time he reported his belief that he had current hearing loss due to in-service noise exposure.  Before discussing the potential etiology between a hearing loss and any in-service incurrence, the Board will first discuss whether a hearing loss disability existed anytime during the pendency of the claim, prior to the Veteran's death.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

In April 2011, shortly after filing his claim, the Veteran was afforded a VA audiological examination.  The examiner noted that the articulation and dialect of the Veteran was too difficult to understand his responses and his test behavior was inconsistent and unreliable.  The examiner did make note that the Veteran was able to converse with the examiner while walking down the hall, but could not repeat any of the words at amplified levels during testing.  Thus, no pure tone threshold findings were reported and the examiner found the Veteran unable to be rated due to inconsistent and unreliable responses.
A January 2013 VA nursing admission assessment related to treatment of the Veteran's skin notes, "Is pt. hard of hearing? No."

June 2015 VA audiology clinic notes show the Veteran sought treatment related to tinnitus, but there is no mention of hearing loss.  The clinician did note that there was an inability to obtain behavioral test results due to inconsistent patient responses, which is consistent with that reported by the VA examiners.

The Board also examined records prior to the Veteran's claim, but there are no audiological findings to confirm the presence of hearing loss.  A December 2001 primary care note merely indicates "perceived hearing loss" with no audiological findings.

Following the Board's remand, the Veteran was again afforded the opportunity for VA audiological examination.  Again, the examiner noted the Veteran's responses to speech and pure tone stimuli were inconsistent with poor test/retest reliability.  Thus, test results were again not valid for rating purposes.

In sum, VA examiners and outpatient clinicians were unable to test the Veteran to determine the existence of a hearing loss disability during the pendency of this claim.  There is simply no evidence of a hearing loss disability as it is defined by VA regulation, which requires specific audiological testing.  The Board must conclude that service connection for bilateral hearing loss is not warranted because the evidence does not establish the presence of a hearing loss disability for purposes of VA compensation at any time during the pendency of this claim.  See 38 C.F.R. § 3.385.  As the appellant has not shown a current disability for which service connection can be granted, the claim for service connection for bilateral hearing loss must be denied.  The Board has duly considered the benefit of the doubt doctrine.  38 U.S.C.A. § 5107; see also Gilbert, supra.  However, the preponderance of the evidence is against the claim, so that doctrine is not applicable.  
B.  Tinnitus

During his lifetime, the Veteran claimed to have bilateral tinnitus as a result of noise exposure in service.  In October 2010, the Veteran reported that the noise level increased on board his assigned ship during his tour of duty and that he had constant ringing.

Initially, the Board notes that the Veteran's DD Form 214 confirms that he was in the United States Navy and assigned to the U.S.S. Chilton.  He had one year, nine months of foreign and/or sea service.  His military occupational specialty (MOS) was Boatswain's Mate.  At his April 2015 Board hearing, he confirmed that his work entailed grinding and chipping away at the paint in the rust, which was loud and labor intensive.  See hearing transcript at page 3.  The Board finds that noise exposure is consistent with the types, places and circumstances of his service, particularly on board a ship, and exposure to at least a certain degree of noise in-service is found.  The Veteran therefore met the in-service injury or event requirement with regard to this claim.  The question is whether he had tinnitus related to the in-service noise exposure.

In April 2011, the Veteran reported to a VA examiner a twenty-year history of tinnitus.  The examiner had difficulty conducting the audiological examination, as noted above, and did not render any opinion as to etiology for the Veteran's tinnitus.

At his April 2015 hearing, the Veteran reported that the ringing in his ears started back in 1977 and worsened over the years.  See hearing transcript at page 3.  A June 2015 VA audiology consultation note shows the Veteran again reporting tinnitus, this time reporting it for "20+ years."

In June 2016, a VA examiner again determined audiological findings to be inconsistent with poor test/retest reliability.  This examiner went on to state that the etiology of the Veteran's tinnitus cannot be made without resorting to speculation.  The examiner suggested that "Reliable objective evidence (audiogram)" is needed for an opinion on tinnitus.  The examiner went on to state, "Without objective evidence of noise injury, there is no basis on which to conclude that the claimed tinnitus is associated with such injuries.  Until there is objective verifiable evidence of noise injury (valid pure tone thresholds), any opinion regarding tinnitus being caused by military noise exposure is pure speculation."  

It is unclear why the examiner could not consider the Veteran's reports of ongoing ringing in his ears over many years and make a finding as to whether noise exposure such as that experienced by the Veteran as likely as not caused the tinnitus.  Further, the examiner noted a "20+" year history of tinnitus, but ignored the Veteran's report of ringing in his ears since 1977.  Examiners simply are not free to ignore a veteran's statements related to the timing and continuation of lay observable symptoms.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the absence of evidence in the Veteran's service medical records to provide a negative opinion).  

Unlike with hearing loss, the Veteran is competent to testify as to symptoms such as ringing in the ears, because this symptom is capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  While the audiogram findings in the reports related to hearing loss were unreliable, the Board finds no reason to question the credibility of the Veteran's reported history of ringing in his ears.  

Thus, the record is left with the Veteran's conceded in-service noise exposure, as well as his reports of tinnitus existing since 1977 and increasing over the years.  The VA examiners in 2011 and 2016 both failed to render an opinion as to the etiology of the tinnitus, suggesting no opinion could occur due to inadequate pure tone threshold testing.  At the very least, given the above evidence, the Board finds that there is an approximate balance of positive and negative evidence as to whether the Veteran's tinnitus was related to his noise exposure in service.  When the evidence is in such relative equipoise, the Board must give the claimant the benefit of the doubt. See Gilbert, supra.  Accordingly, the Board finds that the criteria for service connection for tinnitus are met.  


ORDER

Service connection for bilateral hearing loss disability is denied.

Service connection for tinnitus is granted.


REMAND

The claim for service connection for a psychiatric disorder requires additional evidentiary development prior to the Board's adjudication.

In June 2015, the Board remanded this matter for development to include both obtaining records from the Social Security Administration (SSA), and affording the Veteran an appropriate examination to determine the nature and etiology of his claimed psychiatric disorder.  The examiner was to confirm the existence of posttraumatic stress disorder, or lack thereof, as well as the presence of any other psychiatric disorders.  The examiner was to then determine whether any psychiatric disorder present was caused or aggravated by the Veteran's reported in-service stressors.

In June 2015, and in prior statement, the Veteran reported that while onboard the U.S.S. Chilton, his mother sent him a box with cookies and candy.  Another sailor took it from him and he had to fight to get it back.  He reported being hit when he reached for it.  The Veteran reported that he thought about it all the time and that he did not serve his planned twenty years in the Navy because of this incident.  The Board observes that the Veteran's service treatment records indeed show treatment for an injury to his lip after fighting.

The Veteran's SSA records were received in June 2016.  These records confirm that SSA deemed the Veteran disabled in 1999 due primarily to a back disability, but secondarily due to mental retardation.  A functional capacity evaluation dated in July 1999 describes the Veteran's cognitive functioning to be like that of a stroke victim.  The examiner noted that the Veteran was "easy to interview but it took a long time because of the waiting for an answer."  A September 1999 psychiatric review shows the indication of mental retardation.  Clinical testing showed his IQ in the 60's, but with a notation that this was inconsistent with his history of achieving a high school education and not being in special education classes.

At the time of the June 2016 VA examination, the examiner found that the criteria were not met for a PTSD diagnosis, but that the criteria were met for depression.  The examiner observed psychomotor slowing, a low volume of speaking, but a pleasant, friendly demeanor.  The examiner also noted speech impairment with poor articulation and tangential thought processes.  The Axis I diagnoses included cognitive impairment, multifactorial; tobacco dependence; opioid, cocaine, marijuana abuse; alcohol abuse; and depression.  The examiner found the Veteran to have put forth good effort during the examination and that he appeared to be forthright and honest with no evidence of malingering.  The Veteran reported that the in-service incident caused a fear of a future incident and the examiner found this likely to be the reason for his choice to discharge early and not complete twenty years.  However, the examiner found the Veteran's depression to be due to a mood disorder related to his secondary medical conditions, rather than related to the in-service incident.  

It is unclear to the Board whether the Veteran's SSA records were a part of the claims file at the time of the June 2016 psychiatry examination.  The examiner made no mention of a review of these records and did not discuss the 1999 IQ testing results or finding of mental retardation.  As this evidence may impact the examiner's findings, the Board finds this issue should be remanded for an addendum opinion.  The examiner should consider the SSA findings and reassess the Veteran's reaction in-service to the sailor stealing the box his mother had sent, as well as his subsequent response to that in-service incident.  The examiner should also determine whether mental retardation is a factor in the cognitive impairment diagnosed and discuss that in relation to the etiology of any post-service psychiatric disorder, such as depression.  

For these reasons, the Board finds a remand necessary in order to obtain a new, fully informed, VA etiology opinion.  Barr v. Nicholson, 21 Vet. App. 303, 312.

Accordingly, the case is REMANDED for the following action:

1.  Forward all pertinent evidence of record to the examiner who conducted the June 2016 VA psychiatry examination, if available.  If the prior examiner is unavailable, all pertinent evidence of record should be made available to and reviewed by another examiner.

The examiner should review the Veteran's Social Security Administration records, to include the 1999 findings related to mental retardation.  The examiner should discuss these findings and reassess the etiology of the depression noted in the June 2016 VA examination report.  

The examiner is asked to discuss the relevance of the finding of mental retardation to the Veteran's reaction to the incident in service.  The examiner should discuss whether the Veteran's service records, to include his response to the in-service incident at the time of the incident, are indicative of cognitive deficiency at that time.  If so, the examiner should consider this new evidence and again state a medical opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the psychiatric disability, to include the diagnosed depression, had its onset in, or is otherwise related to his active service, to include in-service incident noted. 

If the examiner finds that no such mental retardation existed in the Veteran at any time during his lifetime, then the examiner must explain the rationale for this finding.   The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the appellant's claim should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the appellant should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


